Citation Nr: 0103375	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for dental trauma to tooth 
number 8 for the purpose of receiving outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1956.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the May 1999 rating decision the RO granted service 
connection for residuals of a right wrist fracture and for 
residuals of an upper jaw fracture.  The RO assigned a 10 
percent rating for the residuals of the wrist fracture and a 
noncompensable rating for the residuals of the jaw fracture, 
effective August 12, 1998.  The RO notified the veteran of 
these decisions by letter dated May 18, 1999; the veteran did 
not appeal.  38 C.F.R. §§ 20.201, 20.302(a) (2000).  

In the May 1999 rating decision the RO denied service 
connection for compensation purposes because abscesses and 
periodontal disease affecting tooth number 8 are precluded by 
regulation.  The Schedule provides that dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2000).  38 C.F.R. § 3.381(a) (2000).  It is evident 
from the veteran's June 1999 Notice of Disagreement that he 
is seeking service connection for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161 (2000).  For this reason, the Board has 
characterized the issue as entitlement to service connection 
for dental trauma to tooth number 8 for the purpose of 
receiving outpatient dental treatment.  


FINDING OF FACT

The veteran sustained trauma to tooth number 8 during service 
and the competent medical evidence shows that the veteran 
currently has residuals that are the result of the in-service 
trauma.  




CONCLUSION OF LAW

Entitlement to service connection for dental trauma to tooth 
number 8 for the purpose of receiving outpatient dental 
treatment is established.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.381 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service dental records show that the veteran was seen for 
a fractured maxilla in the area of tooth number 8 on 
September 5, 1956.  The veteran was treated with a Jelenko 
splint, which was wired to his teeth.  The splint was removed 
later that month.  In October 1956, tooth number 8 tested 
"de vital" on a pulp tester.  

The veteran filed his original application for compensation 
for loss of his front tooth in August 1998.  

The veteran underwent a VA dental examination in November 
1998.  The veteran related a history of fracture to the 
maxilla with displacement of tooth number 8, which was 
treated with repositioning and wiring for stabilization.  X-
ray examination showed that tooth number 8 had had a root 
canal and a retrofilling.  There was also severe periodontal 
bone loss and mobility.  The facial side mucosa opposite 
tooth number 8 was red and swollen.  Mandibular movements 
were within normal limits.  The examiner stated that there 
were no residuals of the maxillary fracture, but concluded 
that the present condition of tooth number 8 would be 
considered a residual of the in-service accident if the 
service records confirmed injury to tooth number 8.  

The RO obtained outstanding VA outpatient treatment records, 
which are dated in June 1999.  The veteran was seen in the 
dental clinic with multiple oral problems.  There was chronic 
abscess of tooth number 8 and the examiner noted that the 
tooth had a history of endodontics.  There was no cellulitis.  
The examiner indicated that the veteran was nonservice-
connected for outpatient dental treatment, but that the 
veteran had a basis for a rating on individual teeth.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The regulations in effect at the time of the veteran's 
application for benefits provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. 
§ 17.161).  The Rating Schedule was then revised to remove 
the previous listings for those disorders under Diagnostic 
Code 9913.  38 C.F.R. §§ 4.149, 4.150 (1994).


The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161 (2000).  
38 C.F.R. § 3.381(a) (2000).  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.161.  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2000).

In this regard, the Board notes that although the RO did not 
consider the change in regulation, the Board concludes that 
this is not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to 
obtain.  The evidence includes the veteran's service medical 
records, which include the records showing treatment for 
dental trauma.  The veteran was also provided a VA dental 
examination in November 1998 and that report is of record.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C.A. § 5103A(d)(2)(C)).  

In this case, the veteran specified that he received post-
service medical treatment for his front tooth in 1975 at a VA 
facility, which was located in a private hospital.  The 
veteran specified that the VA facility subsequently moved to 
its own location and is currently the Las Vegas, Nevada VA 
Medical Center (VAMC).  The RO requested all treatment 
records dated from January 1975 from the Las Vegas, Nevada 
VAMC.  The only available records were VA outpatient 
treatment records dated in June 1999.  The veteran has not 
indicated the existence of any other relevant evidence that 
has not already been requested and/or obtained by the RO.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The service dental records show that the veteran was seen for 
a fractured maxilla in the area of tooth number 8 on 
September 5, 1956.  The veteran was treated with a Jelenko 
splint, which was wired to his teeth.  The splint was removed 
later that month.  Additionally, in October 1956, tooth 
number 8 tested "de vital" on a pulp tester.  The service 
medical records clearly show that the veteran sustained 
dental trauma to tooth number 8.  This evidence satisfies the 
requirement that the veteran sustained an injury during 
active service.  

The only post-service medical evidence addressing the issue 
of whether there is a current disability involving tooth 
number 8, and whether this is related to the in-service 
dental trauma, is the findings contained in the November 1998 
VA dental examination.  The veteran related a history of 
fracture to the maxilla with displacement of tooth number 8, 
which was treated with repositioning and wiring for 
stabilization.  This is consistent with the service dental 
records.  

X-ray examination showed that tooth number 8 had had a root 
canal and a retrofilling.  Examination also showed that tooth 
number 8 was mobile.  Although the examiner stated that there 
were no residuals of the maxillary fracture, the examiner 
concluded that the present condition of tooth number 8 would 
be considered a residual of the in-service accident if the 
service records confirmed injury to tooth number 8.  This 
medical evidence establishes a current disability insofar as 
it shows that tooth number 8 has undergone a root canal, 
retrofilling and that the tooth is presently mobile.  The 
veteran has stated that this mobility impairs his ability to 
bite solid foods.  This medical evidence establishes that the 
disability involving tooth number 8 is a consequence of the 
in-service dental trauma in 1956.  38 C.F.R. § 3.381(b).  The 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's current disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The veteran is eligible for outpatient dental treatment for 
the abscesses and periodontal disease because he has a 
service-connected noncompensable dental condition that has 
been adjudicated as resulting from service trauma.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161(c) (Class II(a) 
eligibility).  However, entitlement to service connection for 
compensation is not established for the periodontal disease 
affecting tooth number 8 because this is precluded by 
regulation.  The Schedule provides that dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  

The Board finds that the veteran sustained trauma to tooth 
number 8 during service and the competent medical evidence 
shows that the veteran currently has residuals that are the 
result of the in-service trauma.  





The Board concludes that entitlement to service connection 
for dental trauma to tooth number 8 for the purpose of 
receiving outpatient dental treatment is established.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.381 (2000).  


ORDER

Service connection for dental trauma to tooth number 8 for 
the purpose of receiving outpatient dental treatment is 
granted.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

